Citation Nr: 0613025	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  02-11 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for Evan's syndrome and chronic relapsing 
inflammatory polyneuropathy (claimed as Guillian-Barre 
syndrome or chronic inflammatory demyelinating 
polyradiculoneuropathy (CIDP)).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to May 1961.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
issued by the North Little Rock, Arkansas, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In April 
2004, the appellant and his spouse testified at a 
videoconference hearing at the RO before the undersigned 
Veterans Law Judge.  A copy of the transcript is associated 
with the claims file.

In September 2004, the Board remanded the case for additional 
development.  It is now before the Board for further 
appellate consideration.


FINDING OF FACT

The competent medical evidence supports a conclusion that, 
although the veteran's CIDP was caused by VA medical 
treatment (inoculation), it specifically was not due to 
carelessness, negligence, lack of proper skill, or error in 
judgment on VA's part.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C. § 1151 for 
Evan's syndrome and chronic relapsing inflammatory 
polyneuropathy (claimed as Guillian-Barre syndrome or CIDP) 
is not warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Contrary the veteran's representative's statements in a March 
2006 informal brief, the Board finds that VA has met its 
duties to notify and assist.  38 U.S.C.A. §§ 5103a and 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper notice 
must inform a claimant of any information and evidence not of 
record (1) needed to substantiate the claim; (2) VA will seek 
to provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").  See also VAOPGCPREC 7-2004.

As for the duty to notify, partial notice was provided in a 
September 2001 RO letter but more complete notice was 
furnished in a September 2004 letter.  In that letter, VA 
notified the appellant of the basic elements of 38 U.S.C. 
§ 1151 claims and informed him that, if he provided 
information about the sources of evidence or information 
pertinent to the elements of his claim (including medical 
records and records from other federal agencies), VA would 
make reasonable efforts to obtain the records from the 
sources identified.  The letter also informed him that he 
ultimately is responsible for substantiating his claim even 
though the law requires VA assistance in claim 
substantiation, and that he can submit relevant evidence on 
his own.  With respect to the fourth element of a valid 
notice, the September 2004 letter specifically notified the 
appellant that he could submit any pertinent evidence in his 
possession.  

Given the foregoing, the Board is satisfied that the 
appellant has been adequately informed of all four elements 
of a valid notice.  He was notified of what the evidence must 
show to result in a grant of his claim, and was on notice 
throughout the appeal through the pertinent rating decision, 
statement of the case, a supplemental statement of the case 
(SSOC), the 2004 Board remand, and letters regarding why the 
claim was denied.  The veteran was told about his and VA's 
respective claim development responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also has 
been satisfied.  The duty to assist contemplates that VA will 
help a claimant obtain relevant records, whether or not the 
records are in federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  

Here, the RO obtained the veteran's pertinent VA and private 
treatment records and associated the hearing transcript and 
various lay statements with the record.  The appellant has 
not identified any additional available evidence, which is 
pertinent to his claim that has not been associated with the 
claims file.  In compliance with the Board's remand, VA 
medical reviews and opinions were performed in April and 
August 2005.  Since the April 2005 medical opinion failed to 
review the claims file, the case was sent back to the same 
examiner, who opined, after a thorough review of the claims 
file, that there was no carelessness, negligence, lack of 
proper skill or judgment, or similar problems on VA's part, 
adding that these kinds of complications are rare from 
vaccinations, but due occur.  Given the foregoing, the Board 
finds that VA has substantially complied with the Board's 
September 2004 remand and the duty to assist was met.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In light of the denial of the claim, no effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the holding in Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the 
veteran or his representative have alleged any prejudice with 
respect to the timing of the notification, nor has any been 
shown, as the RO readjudicated the claim and issued an SSOC 
before returning it to the Board.

The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For the above reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal. See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Analysis

With respect to the appellant's claim under the provisions of 
38 U.S.C.A. § 1151, the law provides that the VA must pay 
compensation to a claimant in the same manner as if such 
disability, aggravation or death were service-connected under 
the following circumstances: if the veteran suffers from 
additional disease or injury, or an aggravation of an 
existing disease or injury, caused as a result of VA 
training, hospitalization, medical or surgical treatment, or 
examination; or caused in the pursuit of certain vocational 
rehabilitation.  The qualifying disability or death must not 
be the result of the veteran's willful misconduct.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2005).  
Competent medical evidence is required to support claims 
involving a medical diagnosis.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

For claims filed on or after October 1, 1997, as in this 
case, a claimant is required to show fault or negligence in 
medical treatment.  Specifically, the claimant must show 
additional disability or death which was caused by VA 
hospital care, medical or surgical treatment or examination; 
and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he/she suffers from additional disability or death which 
was caused by VA hospital care, medical or surgical treatment 
or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  See 
38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 2002); 63 Fed. 
Reg. 31,263 (1998); VAOPGCPREC 40-97; Pub. L. No. 104-204, § 
422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.361(b).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.361(c)(1).  

In November 2001, the veteran was examined by a VA examiner, 
who had participated in the veteran's initial inpatient 
treatment.  That examiner opined that it was likely that the 
veteran's Evan's syndrome is associated with his chronic 
relapsing inflammatory polyneuropathy and there was no 
evidence linking the latter disorder to inoculations for 
pneumonia and tetanus.  The examiner's opinion was based on a 
review of the veteran's VA hospital records and claims file.  
However, the examiner did not indicate the dates of the VA 
treatment records that were reviewed and none were associated 
with the record prior to April 2002.  The November 2001 
examiner did not opine whether any additional disability was 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing the hospital care, medical or surgical 
treatment, or examination.  Since the November 2001 examiner 
participated in the veteran's treatment, the Board felt that 
an opinion should be obtained from another physician, who had 
not participated in the veteran's treatment, in order to make 
an informed decision.

At an April 2004 videoconference hearing, the veteran 
testified that he had been diagnosed with Evan's syndrome and 
Guillian-Barre syndrome and that the latter disorder has been 
diagnosed as CIDP.  He stated that he initially began having 
symptoms in February 2001, was first diagnosed in April 2001, 
and he believes the claimed disorders are the result of 
inoculations for pneumonia and tetanus, which he received at 
the VA Medical Center on February 21, 2001.  The veteran 
indicated that he had consulted with Dr. S. C. of the 
University of Arkansas Medical Services and referred to a 
letter from him, in which he indicated that the veteran's 
disorders may have been from the vaccination shots.  But no 
such letter has been found, even though University of 
Arkansas Medical Center records have been associated with the 
record.  The veteran contends that he was assured that the 
only adverse reaction would be mild discomfort, but he did 
not assert that he has not given consent to VA to administer 
the vaccines. 

In April 2005, another VA examiner noted that the veteran was 
diagnosed with CIDP that began shortly after receiving 
inoculations for pneumovaccine tetanus early in 2001.  His 
review showed that an April 2001 neurology consult outlined a 
five-week history of progressive numbness and weakness in the 
veteran's feet and legs and that he also has atrophy and 
fasciculations.  An electromyograph (EMG) done four days 
later revealed moderately severe subacute multifocal 
demyelinating sensory motor neuropathy and a cerebral spinal 
fluid (CSF) examination showed elevated protein.  
Hematology/Oncology found that the veteran had autoimmune 
thrombocytopenia.  He was treated with various medications 
and the veteran is now on Prednisone and walks with a cane.  
He has some fine motor problems, difficulty with balance, and 
falls infrequently.  After an examination, the impression was 
chronic CIDP.  The examiner stated that there is some 
connection with this entity following infections and 
immunization.  This connection does not occur as frequently 
with Guillian-Barre or acute inflammatory demyelinating 
polyneuropathy.  But in this case, the examiner opined that 
it was at least as likely as not that the inoculation caused 
or at least contributed to the veteran's neuropathy.  He 
added that the veteran's follow-up treatments have not caused 
any additional disability, but have been of great benefit.  
In August 2005, the April 2005 examiner reviewed the 
remainder of the veteran's claims file.  He again opined that 
it was as likely as not that the veteran's pneumovax 
vaccination contributed to causing his CIDP.  But he added 
that he did not think that the subsequent treatments have 
caused any worsening of this and, in fact, they have, on the 
times that he has been treated, brought about improvement in 
his symptomatology.  Moreover, his review reflected no 
carelessness, negligence, lack of proper skill or judgment, 
or similar problems on VA's part.  He concluded that these 
kinds of complications are rare from vaccinations, but do 
occur.

Thus, the veteran's claim fails because the 2005 VA medical 
opinions clearly conclude that, although the vaccination was 
the proximate cause of additional disability, such disability 
was not the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical treatment.  Further, 
there is no evidence that the veteran's disability was both 
due to VA treatment and was not reasonably foreseeable.

The Board acknowledges that the appellant submitted a copy of 
Internet printouts on CIPD and inoculations.  But the Board 
does not assign this type of evidence much weight.  Medical 
treatise evidence, however, can provide important support 
when combined with an opinion of a medical professional.  
Mattern v. West, 12 Vet. App. 222, 228 (1999).  Even so, the 
opinion evidence here does support the veteran's contention 
that the inoculation caused the additional disability; 
however, as noted above, that is only part of what the 
veteran must show to warrant compensation under 38 U.S.C. 
§ 1151.

The Board agrees with the veteran, his spouse, and his 
representative that there is a causal relationship between 
the veteran's CIDP and VA treatment.  But there is no 
indication that they possess the requisite knowledge, skill, 
experience, training, or education to qualify as medical 
experts for their statements to be considered competent 
evidence with regard to foreseeability of the disability or 
fault on the part of VA.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

As the Board finds that since the fault and foreseeability 
elements have not been established, the claim for entitlement 
to compensation under 38 U.S.C.A. § 1151 must be denied.  
Loving v. Nicholson, 19 Vet. App. 96 (2005).




ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
Evan's syndrome and chronic relapsing inflammatory 
polyneuropathy (claimed as Guillian-Barre syndrome or CIDP is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


